t c memo united_states tax_court thomas e watts and mary e watts petitioners v commissioner of internal revenue respondent rw management ltd jrw management llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date david l mcgee and william v linne for petitioners clint j locke edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion nega judge by a notice_of_deficiency dated date respondent determined deficiencies in the federal_income_tax of petitioners thomas e and mary e watts edwin and mary watts for taxable years and years at issue and imposed accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number on date edwin and mary watts timely filed a petition with this court for redetermination by notice of final_partnership_administrative_adjustment fpaa dated date respondent recharacterized a dollar_figure loss as a capital_loss rather than an ordinary_loss for the taxable_year of rw management ltd rwm and imposed an accuracy-related_penalty under sec_6662 on date jrw management llc the tax_matters_partner for rwm filed a petition_for_readjustment of partnership items under sec_6226 these cases were consolidated for trial briefing and opinion after concessions by edwin and mary watts the following issues remain for decision 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant years all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar whether petitioners’ losses on the disposal of their interests in ewgs partners partnership in tax_year are capital and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners edwin and mary watts resided in florida at the time that the petition was filed at docket no rwm was organized and operated in fort walton beach florida at the time that the petition was filed at docket rwm is a limited_partnership jrw management llc jrw serves as its general and tax_matters_partner jrw is a single-member llc ronnie watts wholly owns jrw and is the only other partner in rwm a brief history of golf brothers edwin and ronnie watts watts brothers founded edwin watts golf shops golf in when they opened a small pro shop concession at the fort walton beach golf club from the onset the watts brothers maintained close familial control of golf’s operations over the years owing to the watt sec_2for clarity we distinguish ronnie watts rwm and jrw only where necessary we otherwise refer to all three as ronnie watts brothers’ skill and savvy golf developed into a strong regional brand operating in locations across the gulf coast the watts brothers owned the real_estate underlying of those locations in addition to golf’s corporate office and main warehouse by golf was doing nearly dollar_figure million in annual sales employed hundreds and was attracting the interest of potential buyers and investors initially the watts brothers were hesitant to sell or surrender control of golf but eventually wellspring a private equity firm proposed an arrangement they found palatable wellspring offered to purchase golf for roughly dollar_figure million but to do so in a way which allowed the watts family to retain an equity_interest join wellspring in forming a partnership to wholly own golf the offer also respected the brothers’ ownership of the real_estate locations by providing that golf would remain the brothers’ paying tenant most attractive to the watts brothers however was wellspring’s express desire to keep the brothers on board to manage golf’s day-to-day operations the watts brothers agreed to wellspring’s terms and consummated the deal in date on date edwin watts’ wholly owned flow- through entities edwin watts holding co ewhc and watts management wm formed partnership a delaware partnership partnership’s exclusive purpose was to own golf on date edwin watts and wellspring--through its wholly owned subsidiary ws golf acquisitions inc --executed a purchase agreement wherein edwin watts sold wellspring4 an interest in the newly formed partnership for dollar_figure million of that amount edwin reinvested approximately dollar_figure million into partnership simultaneously with the execution of the purchase agreement edwin watts and wellspring entered into an amended and restated partnership_agreement agreement reflecting wellspring’s purchase and status as the majority owner of partnership the agreement was drafted in accordance with and subject_to delaware law and governed the partners’ roles rights and responsibilities as partners in partnership the agreement recognized both wellspring and edwin watts as partnership’s general partners reviewing the agreement terms the agreement established two classes of partnership interests preferred and common the agreement defined the preferred interests by distinguishing 3for clarity we distinguish ewhc wm and edwin watts only where necessary we otherwise refer to all three as edwin watts 4similarly we distinguish ws golf acquisition inc and wellspring only where necessary we otherwise refer to both entities as wellspring them from the common interests by way of the rights powers and privileges accorded to the preferred interests any partner owning preferred interests was defined by the agreement to be a preferred partner wellspring’s entire interest comprised preferred interests edwin owned two tranches of common interests amounting to and of the total partnership interests powers of the preferred partner while the preferred and common classes voted together as a single class the two classes diverged by way of the rights powers and privileges exclusively granted to the owner of preferred interests those preferred partners held the power to appoint three of five board members exclusive rights of first refusal on resales of partnership interests and the ability to convert their preferred interests to common at their discretion or in the event of an ipo the agreement also entitled the preferred partners to exclusive guaranteed annual payments a retirement obligation payment and preferential priority in partnership liquidating distributions subordinate to creditors but superior to the common partners greater than preferred stake powers the agreement provided additional rights and powers to preferred partners owning or more of the outstanding preferred interests those partners held the exclusive power to approve or veto any amendment to the agreement any issuance of additional partnership interests or partnership’s engagement in any exit reorganization transaction these preferred partners were also provided drag-along rights empowering them to force the minority partners to sell their interests to the preferred partner’s chosen purchaser exit reorganization transactions generally sec_3_4 of the agreement defined an exit reorganization transaction as one resulting in the conveyance of all or substantially_all of partnership’s assets or the consolidation merger liquidation or transfer of greater than of outstanding partnership interests should partnership enter an exit reorganization transaction sec_3_4 of the agreement entitled the preferred partners party to the transaction to consideration in an amount as calculated by a formula in section for the purposes of sec_3_4 and the agreement viewed the sale of the preferred interests in an exit reorganization as the sale of an equivalent number of shares in the preferred partner itself therein defined as the synonymous corporate_partner 5for example wellspring’s sale of preferred interests under the agreement would not be treated as a sale of preferred interests but would instead constitute continued the exit reorganization valuation of the preferred partner section of the agreement provided that the per share interest consideration due a preferred partner under sec_3_4 must equal a the sum of x the amount such corporate_partner would be entitled to obtain under sec_11 at such time if the partnership were to liquidate minus the liabilities of the corporate_partner plus y the ‘corporate partner excess value’ divided by b the number of outstanding equity securities of such corporate_partner on the date of such transfer sec_11 providing liquidation priority sec_11 of the agreement provided the priority order for the distribution of partnership_liquidation proceeds as applicable for making the required calculations under sec_3_4 and it provided generally that liquidation proceeds first had to be used to satisfy any partnership debts liabilities and obligations any remaining proceeds then had to be used to satisfy continued the sale of an equivalent number of shares in ws golf acquisitions its wholly owned holding_company directly owning the partnership interests sec_1 of the agreement defines corporate_partner excess value as the sum of all cash and permitted temporary investments held by the corporate_partner sec_1 defines permitted temporary investments as low-risk investments such as treasuries cds money market accounts and p-2 or a-2 commercial paper any accrued but unpaid preferred payment obligations ppo preferred retirement obligations pro and preferred allocations next the agreement entitled the preferred partners to proceeds in amounts equal to their initial capital accounts reduced by the amounts of any pros they may have received followed by distribution of proceeds to the common partners in amounts equal to their initial capital accounts only once these priority categories were satisfied would the common and preferred partners share any remaining liquidation proceeds initial capital accounts a defined term initial capital_account was a defined term or rather a defined value sec_1 of the agreement defined wellspring’s initial capital_account as dollar_figure million which would be increased by the cash assets reflected on the final closing cash assets statement as those terms were defined in the purchase agreement the agreement referring to the common partners collectively valued 7as detailed in article vi of the agreement these provisions appear to illustrate the agreement’s standard partnership accounting and tax item allocation practices 8again the term purchase agreement refers to the separate agreement wherein edwin watts sold wellspring it sec_80 interest in partnership for approximately dollar_figure million although the purchase agreement was executed simultaneously with the agreement and promissory note in the record petitioners continued edwin watts’ initial capital_account as dollar_figure with no provision for any increase or diminution thereof the preferred payment and retirement obligations sec_12 of the agreement entitled the preferred partners to receive ppos which were annual guaranteed payments of on the pros the preferred partners were entitled to receive ppos until the earliest of a partnership_liquidation the conversion of preferred interests to common interests an exit reorganization transaction or date sec_12 of the agreement also entitled the preferred partners to receive pros a guaranteed_payment of dollar_figure million the preferred partners were entitled to receive pros upon the earliest of a partnership_liquidation the conversion of preferred interests to common interests an exit reorganization transaction or date continued did not offer this agreement into evidence sec_5 provided a separate definition for capital_account that reflected the generally understood definition of that term there the capital_account reflected each partner’s initial capital_account value increased by any additional capital contributions made by or gains allocated to that partner decreased by losses allocated or distributions made to that partner maintained in accordance with code sec_704 the agreement provided that partnership could satisfy both the ppo and the pro by means of offset against any current obligations owed to partnership by the preferred partners simultaneously with the execution of the agreement wellspring provided partnership a promissory note with principal and interest terms identical to those of the ppo and the pro this was a term note with no provisions for acceleration payable on date final partnership ownership by a number of the common interests had changed hands edwin watts’ ownership stake as held by ewhc and wm had diminished to and respectively ronnie watts however now owned of the common interests through rwm the remaining of the common interests were split between a member of the extended watts family and a wellspring-appointed member of the board_of directors wellspring’s desire to sell in wellspring began looking to sell its investment in partnership wellspring engaged ubs to develop a market for partnership and vet prospective purchasers as ubs developed and then whittled down the buyer pool it sent serious inquiries to the watts family for further engagement owing to their intimate knowledge of golf’s retail operations and their critical relationships with their vendors and customers the watts brothers were an important element of wellspring’s sale of its partnership_interest when the market development period ended only two names surfaced as serious potential purchasers sun capital sun a private equity firm and dick’s sporting goods dick’s a major retailer looking to expand its footprint in the regional golf market the watts brothers were unimpressed with dick’s while dick’s expressed its desire to integrate the watts brothers and the golf brand into its own corporate family dick’s representations did not speak to the watts brothers’ greatest concerns the watts brothers knew the fate awaiting regional chains acquired by dick’s brand extinction location consolidation and the elimination of redundant staff these outcomes were anathema to the watts brothers’ principal business and personal concerns the watts brothers still retained ownership of the retail and business office locations leased to golf which provided the family with an annual income stream of dollar_figure million additionally golf employed hundreds many of whom the watts brothers had known for years and considered family a sale to dick’s meant an undesirable outcome for the watts brothers a sale to sun however did not present the watts brothers with the same concerns sun another private equity firm was attractive to the brothers for the same reasons wellspring had won them over years earlier autonomy in operating golf and a continued stream of rental income the watts brothers voiced to wellspring their opposition to a sale of the partnership to dick’s the brothers even threatened to walk away from the business in protest although sun’s bid was roughly dollar_figure million less than dick’s bid of dollar_figure million the watts brothers implored wellspring to sell to sun wellspring sold to sundollar_figure on date the collective partners executed a purchase agreement with sun sun sale the purchase agreement provided a nominal purchase_price of dollar_figure million to be adjusted upon closing reflective of closing costs expenses and partnership’s final working_capital and indebtedness at the closing sun paid dollar_figure million for all of partnership approximately dollar_figure million of that amount came in the form of sun’s payment of partnership 10other than petitioners’ uncorroborated testimony the record does not indicate what motivated wellspring’s decision to sell to sun no representative of wellspring was called to testify and no documentation reflecting bids proposals negotiated terms or agreements were entered into evidence petitioners’ theory of the case does not reconcile the dollar_figure million difference between the purported dick’s and sun bids wellspring held exclusive power to sell all of partnership to drag along the common partners petitioners avoided discussion of wellspring’s drag-along rights and did not address any potential damage the watts brothers’ protests and holdout threats may have inflicted on any potential sale to dick’s and whether this may have resulted in sun’s effectively being the buyer of last resort debts to regions bank exclusive of fees and other sales expenses sun paid the final dollar_figure million in proceeds directly to wellspring in cash by wire transfer the common partners--including petitioners--received none of these final cash proceeds the parties tax returns the watts brothers longtime accountant harry gates prepared their individual and entity-level tax returns at issue here mr gates had served as the watts brothers’ primary accountant and adviser for over years but he was not asked to participate in or consult with them before the sun sale after the sun sale closed the watts brothers informed mr gates that they had disposed of their interests in partnership but that they had received no cash proceeds from the disposition they provided mr gates with all documents relevant to the sun sale mr gates determined that the most appropriate manner of reporting the watts brothers’ disposal of their partnership interests for tax purposes was to treat the transaction as an abandonment of their partnership interests generating an ordinary_loss when respondent selected the watts brothers’ returns for examination mr gates represented petitioners at the administrative level and defended his decision to treat this as an abandonment mr gates also credibly testified at trial regarding his treatment of the transaction for tax purposes and the information about the transaction provided to him by the watts brothers opinion i petitioners’ primary argument substance over form the parties do not dispute the amounts respondent used in his determinations as respondent used the amounts recognized and reported in petitioners’ returnsdollar_figure instead the deficiency dispute focuses on respondent’s determinations as to the character of the petitioners’ losses claimed on the disposal of their partnership interests in contrast to their original return positions petitioners invite this court to review the totality of the sun sale in an alternate light petitioners assert that they 11exclusively on brief--in conjunction with their renewed pursuit of ordinary abandonment losses addressed infra section ii--petitioners argue for an increase in the amounts claimed as bases of their partnership interests petitioners appear to suggest the bases reported in their initial returns and used throughout litigation are not accurate petitioners neither raised in their petitions any error with respect to basis nor attempted to present facts or litigate this issue at trial issues raised for the first time by brief are not properly before this court 64_tc_331 citing 31_tc_569 and 29_tc_754 thus we will not consider this argument as petitioners had numerous opportunities to raise this issue but failed to do so and because they did not do so then we now deem this argument waived especially in the light of the likely prejudice to respondent id see also 96_tc_858 aff’d 959_f2d_16 2d cir 88_tc_946 n agreed to surrender to wellspring any sale proceeds due them to incentivize wellspring’s sale to sun petitioners’ argue this was done with the aim of preserving their golf-related stream of rental income and saving the jobs of their employees collectively the incentive theory petitioners’ incentive theory argues that the form of the sun sale as documented and originally reported fails to comport with its economic reality petitioners argue that we can ascertain economic reality only by looking through the sun sale they urge us to examine the transaction as a series of component steps and to find the existence of an undocumented oral agreement with wellspring petitioners argue that recognition of the following component steps will accurately reflect the economic reality of the sun sale petitioners orally offered to surrender their pro_rata share of any sale proceeds to wellspring in exchange for wellspring’s agreement to sell to sun an offer that wellspring accepted upon execution of the sun sale petitioners contributed their proceeds to their various flowthrough real_estate holding_companies and those companies instantaneously paid those contributed proceeds to wellspring pursuant to the oral agreement petitioners argue these transactions resulted in their realization of actual proceeds from the partnership sale their payments of those proceeds to wellspring then gave rise to the amortizable intangible they seek to amortize here we are unmoved by petitioners’ theory when the form of a transaction does not coincide with the economic reality the substance of the transaction rather than its form should determine the tax consequences 324_us_331 80_tc_1047 taxpayers may assert substance-over-form arguments however in such situations taxpayers may face a higher than usual burden_of_proof glacier state elect supply co v commissioner t c pincite4 notwithstanding respondent’s arguments regarding the application of 378_f2d_771 3d cir vacating and remanding 44_tc_549 courts have long held that taxpayers must adduce strong_proof to establish at trial their entitlement to a new position that is at variance with a position reported in their original returns 730_f2d_718 11th cir citing 417_us_134 77_tc_293 aff’d per curiam 695_f2d_1320 11th cir to adopt petitioners’ incentive theory requires us to hold that petitioners were ab initio entitled to a pro_rata share of the proceeds from any sale that the agreement’s terms provided them an economic entitlement to property or rights that they could then negotiate to surrender as discussed below we reject petitioners’ theory because it would require us to ignore the unambiguous terms of the agreement between petitioners and wellspring we turn initially to petitioners’ argument that surrendering to wellspring their purported entitlement to a pro_rata share of the sun sale proceeds resulted in the creation of an amortizable intangible a amortizable intangible a taxpayer must capitalize an expenditure when it creates or improves a separate and distinct asset produces a significant future benefit or is incurred in connection with the acquisition or creation of a capital_asset 116_tc_374 capital expenditures unlike ordinary and necessary business_expenses must be recovered over time 503_us_79 see also sec_263 sec_167 sec_197 the amortization of an expenditure begins with determining the amount of the capital outlay establishing the basis to be amortized basis is the capital cost incurred by a taxpayer when buying creating or improving an asset sec_167 sec_197 sec_1011 sec_1012 a taxpayer claiming an amortization deduction bears the burden of establishing its depreciable basis for that expense’s account see 105_tc_324 90_tc_116 petitioners’ incentive theory relies on the presumption that the terms of the agreement guaranteed them rights to a pro_rata share of the sale proceeds it is this share of sale proceeds that they claim to have surrendered giving rise to the tax benefit--the recovery_of basis--they now seek and bear the burden of proving b application of delaware contract law to determine interests in and rights to property for federal tax purposes we apply the relevant state law 472_us_713 137_tc_159 the agreement between petitioners and wellspring governed their rights as partners because the agreement contained a choice-of-law provision specifying delaware law we apply the law of that state in interpreting the provisions of the agreement a partnership_agreement governed by delaware law will be interpreted using principles of contract law norton v k-sea transp partners l p a 3d del the primary goal of contract interpretation is to ‘attempt to fulfill to the extent possible the reasonable shared expectations of the parties at the time they contracted’ comrie v enterasys networks inc a 2d del ch quoting u s west inc v time warner inc del ch lexi sec_55 at date unless there is an ambiguity in or an internal conflict among contract provisions courts must give effect to the parties’ intentions as reflected within the four corners of the agreement construing the agreement as a whole and giving effect to all provisions therein gmg capital invs llc v athenian venture partners i l p a 3d del ambiguity does not arise merely because the parties dispute what the contract language means alta berkeley vi c v v omneon inc a 3d del ambiguities arise only when the terms of the contract are fairly susceptible of different interpretations or carry different meanings gmg capital invs llc a 3d pincite ambiguity does not exist when the court can determine the meaning of a contract without any guide other than a knowledge of the simple facts on which from the nature of language in general its meaning depends at t corp v lillis a 2d del citing lorillard tobacco co v am legacy found a 2d del a contract’s defined terms will control when they establish the parties’ intent in a manner that a reasonable person in the position of either party would have no expectations inconsistent with the contract language gmg capital invs llc a 3d pincite c interpreting the partnership_agreement preferred status the agreement defined a preferred partner as any partner owning preferred interests sec_3_2 of the agreement defined the preferred interests by distinguishing them from the common interests by way of the rights powers and privileges accorded to the preferred interests throughout the agreement wellspring was clearly and unambiguously described as the preferred partner and its ownership stake comprised preferred interests however petitioners contend that none of the partners was in a preferred position and that wellspring would achieve preferred partner status only when it paid the partnership the principal on the dollar_figure million promissory note petitioners cite for this proposition sec_12 of the agreement the provision governing the ppo and the pro petitioners’ contention runs contrary to the unambiguous terms of the agreementdollar_figure nowhere in the agreement were the preferred interests’ status 12this contention also runs contrary to the facts presented at trial wellspring appointed three of the five members of the board_of directors received continued powers rights or privileges subjected to contingency or qualification had petitioners and wellspring intended to constrain or make contingent any preferred status rights or powers they could have easily done so they did not the meaning of the agreement in this regard is obvious exit reorganization and consideration thereunder as relevant here sec_3_4 of the agreement clearly defined an exit reorganization transaction as any transaction transferring ownership of or more of the total partnership interests at the time of the sun sale wellspring owned more than of the total partnership interests wellspring’s divesting itself of its partnership interests in the sun sale constituted an exit reorganization transaction sec_3_4 of the agreement provided that in the event of an exit reorganization transaction any preferred partners participating in the transaction were entitled to consideration for their interests as calculated under section the formula in section of the agreement established a per-interest value for the preferred interests sold in an exit reorganization transaction this formula continued offsetting ppo payments and likely exercised or attempted to exercise its drag- along rights to trigger the complete sale of the partnership wellspring held and exercised preferred status and power established that value as the quotient of the sum of the preferred partner’s rights to proceeds in a hypothetical partnership_liquidation under sec_11 of the agreement plus or minus the net of certain external variables all divided by the outstanding equity interests of the partner itself sec_11 liquidation provisions and priority sec_11 laid out partnership’s liquidation distribution priority in an actual or constructive liquidation the preferred partner would receive payment satisfying any accrued but unpaid ppo pro outstanding preferred allocations and the adjusted balance of the preferred partner’s initial capital accountdollar_figure the preferred partner’s liquidation position was subordinate to partnership creditors but superior to that of all common partners 13as defined in sec_12 ppos were an annual on the dollar_figure million payment made to wellspring 14as defined in sec_12 the pro constituted a dollar_figure million payment to be made to wellspring on the earlier of among others an exit reorganization transaction or date 15as detailed in article vi of the agreement these provisions appeared to illustrate partnership’s standard accounting and tax practices 16in addition to the adjustments discussed in and associated with note supra sec_11 provided a liquidation-specific adjustment to the preferred partner’s initial capital_account reducing the account value equal to the amount distributed or offset in satisfaction of the pro when the parties closed the sale sun paid dollar_figure million to regions bank extinguishing partnership’s debt accordingly in a hypothetical liquidation wellspring’s preferred liquidation positions were no longer subordinate to partnership creditors assuming arguendo that partnership owed wellspring no accrued but unpaid ppo pro or preferred allocations that might have otherwise increased the total amount due wellspring then wellspring was entitled to recover to the greatest extent possible its initial capital_account of dollar_figure million from the proceeds of the hypothetical sec_11 partnership_liquidation final section operation we cannot determine wellspring’s entitlement under section as the record is devoid of any evidence regarding the values for the variables defined in the agreement that might have increased or decreased the amount of wellspring’s entitlement petitioners did not provide the court with any evidence that might have proven helpful in determining the precise amount of consideration due wellspring in the sun sale in fact petitioners--at trial and on brief--entirely avoid discussing section of the agreement petitioners similarly avoid discussing sec_3_4 the liquidation priority provisions or the impact of any relevant defined terms or wellspring’s dollar_figure million initial capital_account they made no effort to address examine construe or even allege any ambiguity within the terms of the agreement petitioners did not even offer testimony as to their own personal knowledge and understanding of these provisions they offered no partnership balance sheets books audit statements or other accounting_records as evidence or exhibit petitioners called no members of wellspring or sun to testify and corroborate their theory at trial petitioners’ argument begins with a conclusion they were entitled to a pro_rata share of the cash proceeds from the sun sale it ends there too petitioners’ conclusory presumption runs contrary to the unambiguous wording of the agreement sec_3_4 and did not provide for a pro_rata split they provided wellspring a priority payment for its interests in the event of an exit reorganization transaction by definition the transaction at issue here it is clear to us that these are negotiated contract provisions meant to narrow the preferred partner’s exposure to risk as are arguably all the powers conferred by the agreement on the owners of preferred interests in the event the marketable value of wellspring’s partnership stake slipped below its initial investment-- reflected in the agreement as its initial capital_account value--these provisions operate to recover wellspring’s investment to the greatest extent possible even if that recovery comes at the expense of the minority partners we are asked to conclude that petitioners were entitled to a portion of the cash proceeds from the sun sale because of the lack of material facts we cannot ascertain the total_proceeds to which the agreement entitled wellspring in the sun sale and as a corollary because payment of wellspring’s priority positions is a predicate consideration we cannot surmise what--if any--proceeds petitioners may have been entitled to petitioners failed to establish they were entitled to any cash proceeds from the sun sale it follows then that petitioners could not offer to surrender such proceeds to entice or incentivize wellspring’s sale to sundollar_figure accordingly the amortizable expense of petitioners’ incentive theory fails for lack of proof as to their purported bases we decline to further consider petitioners’ request for amortization we need not address whether this purported incentive payment should be capitalized into the existing leases or other assets nor whether the purported contractual agreement between the watts brothers and wellspring might have created a separate and distinctly bargained-for amortizable asset as petitioners have failed 17petitioners did not advance any other ostensible source of funding for their incentive theory eg their own liquid capital assumption of debts etc to meet their burden of proving they incurred the expense underlying the now-claimed amortization deduction d latent ambiguities under delaware law a latent ambiguity may exist when the seemingly unequivocal terms of a contract are rendered ambiguous by extrinsic circumstances to which the contract refers see klair v reese a 2d del delaware law however still requires a determination that a contract is ambiguous on its face--open to competing reasonable interpretations--before courts may construe a latent ambiguity and consider extrinsic evidence to aid in understanding its terms see cincinnati smsa v cincinnati bell cellular sys co del ch lexi sec_109 at aff’d a 2d del see also motors liquidation co v allianz insurance co del super lexis at u s west inc v time warner inc del ch lexi sec_55 at ndollar_figure bell atl meridian sys v octel commc’ns corp del ch lexis at n petitioners contend their incentive theory harmonizes the zero-proceeds result of the sun sale with their pro_rata entitlement under the agreement that wellspring’s status as a preferred partner was contingent on the repayment of a promissory note petitioners have not invited our attention to any contract language that might support their positions nor have they presented any reasonably developed interpretation of any term or provision of the agreement as discussed the provisions of the agreement are unambiguous on their face and petitioners’ presumptions are clearly at odds with those provisions the record and facts before us offer no hint of latent ambiguity objectively the zero- proceeds result of the sun sale does not contradict the terms of the agreement as applied to the facts presented consequently we hold petitioners have failed to satisfy their burden_of_proof ii petitioners’ alternative argument an abandonment_loss on brief petitioners retreat to their original return position arguing that if we reject their incentive theory then we must recognize the transaction as an ordinary abandonment_loss under sec_165 a burden_of_proof the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving entitlement to the deductions they claim 18other than mentioning it as an afterthought--as the last sentence in petitioners’ opening statement--this argument appears nowhere else in the record petitioners did not present any evidence as to this contention at trial arguably petitioners abandoned this argument before petitioning this court for redetermination rule a 290_us_111 503_us_79 in certain circumstances the burden_of_proof shifts to the commissioner when a taxpayer introduces credible_evidence with respect to any relevant factual issue sec_7491 petitioners do not contend and the record does not establish that we ought shift to respondent the burden as to any issue of fact we therefore decline to do so b sec_741 or sec_165 generally sec_741 requires that taxpayers recognize as capital all gains or losses realized in the sale_or_exchange of a partnership interest--except to the extent sec_751 appliesdollar_figure to the extent that a noncorporate taxpayer incurs capital losses the taxpayer may deduct those capital losses currently against capital_gains and up to dollar_figure of ordinary_income sec_165 sec_1211 sec_165 provides taxpayers ordinary_loss deductions for abandonment losses to qualify for an abandonment_loss a taxpayer must demonstrate that the transaction under review does not constitute a sale_or_exchange and he or she abandoned the asset intentionally and affirmatively by overt act sec_1_165-2 19neither party raised any argument nor presented any evidence of unrealized_receivables or inventory held by the partnership foreclosing our consideration of any portion of a potential loss receiving ordinary treatment under sec_751 income_tax regs see 97_tc_200 citing 77_tc_310 aff’d 693_f2d_124 11th cir subject_to the prohibition on sales or exchanges giving rise to ordinary abandonment losses partnership interests may be abandoned 935_f2d_703 5th cir rev’g and remanding 93_tc_553 citron v commissioner t c pincite when a partner is relieved of his or her share of partnership liabilities the partner is deemed to receive a distribution of cash sec_752 sec_731 requires distributions to partners to be treated as payments arising from the sale_or_exchange of a partnership_interest sec_752 sec_731 citron v commissioner t c pincite n thus ordinary abandonment losses may arise only in a narrow circumstance where the partner was not personally liable for the partnership’s recourse debts or was limited in liability and otherwise not exposed to any economic risk of loss for the partnership’s nonrecourse liabilities see sec_752 d sec_1_752-3 income_tax regs see also 461_us_300 respondent determined petitioners’ disposal of their partnership interests did not fall within these narrow exceptions accordingly respondent recharacterized petitioners’ losses from ordinary abandonment losses to capital losses on the sale_or_exchange of the interests in contesting this determination petitioners were tasked with the burden of proving respondent’s determination incorrect petitioners have not met this burden petitioners presented no documentary or testimonial evidence to establish their eligibility for an abandonment_loss deduction petitioners failed to prove their individual shares of any partnership liabilities capital restoration obligations or lack thereof in the light of documentary_evidence suggesting otherwise additionally petitioners did not offer any evidence or analysis as to how their actions constituted an intentional and overt manifestation of abandoning their partnership interests in nearly every filing with the court and at trial petitioners repeatedly characterized the abandonment_loss positions taken on their returns as erroneousdollar_figure to that extent we agree accordingly respondent’s determination is sustained 20for example petitioners stipulated that they were not entitled to ordinary losses on the sale of their partnership interests in ewgs and that they are liable for capital_gains on the sale of their partnership interests iii the sec_6662 penalty a generally sec_6662 and b and imposes a penalty in an amount equal to of the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax this accuracy- related penalty will not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith sec_6664 in the notice_of_deficiency issued to petitioners edwin and mary watts respondent determined they were liable for the sec_6662 penalty for all three of their years at issue in the fpaa respondent determined petitioner rwm was also liable for the sec_6662 penalty as related to its sale of partnership interests the determination of whether petitioners acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including their efforts to assess their proper tax_liability their knowledge and experience and the extent to which they relied on the advice of a tax professional see sec_1_6664-4 income_tax regs as to rwm this determination is made at the partnership level taking into account the state of mind of the general_partner 137_tc_70 aff’d 728_f3d_676 7th cir ronnie watts as the sole owner of the partners of rwm was the only individual with authority to act on behalf of rwm and thus his actions are pertinent in establishing a reasonable_cause defense for rwm whether a taxpayer has reasonable_cause within the meaning of sec_6664 may depend upon whether the taxpayer exercised ordinary business care and prudence in relying on the tax_advice of his or her chosen professional 115_tc_43 aff’d 299_f3d_221 3d cir b reasonable_cause and good_faith we understand petitioners to contend that no penalty should be imposed against them with respect to their losses on the sale of their partnership interests because their initial return position was taken with reasonable_cause and in good_faith or more particularly in reliance on the advice of their longtime accountant mr gates mr gates credibly testified that petitioners provided him with all pertinent facts and materials necessary to accurately report their tax_liabilities on the sales of their partnership interests mr gates testified his research led him to determine they could report the disposition as an abandonment_loss of ordinary character a position mr gates defended as their representative throughout their pre- petition administrative proceedings while mr gates’ determination was incorrect it was reasonable and prudent for petitioners to rely on his advice and direction as to the intricate subject matter at hand mr gates served as their accountant and adviser for over years and had sufficient experience and expertise in the field to justify his retention by the watts family and their reliance on his professional opinion we hold that petitioners are not liable for the sec_6662 penalty for the portion of the underpayment arising from the erroneous reporting of the sale of their partnership interests in see walker v commissioner tcmemo_2016_159 at see also rawls trading l p v commissioner tcmemo_2012_340 in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent in docket no except with respect to the accuracy-related_penalty under sec_6662 decision will be entered under rule in docket no
